Citation Nr: 1817322	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a thoracolumbar (lumbar) spine disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.  
This matter came before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In December 2014, the Board remanded this matter for further evidentiary development.  In June 2017, the Board issued decisions on the issues of service connection for gout and rheumatoid arthritis and the issue of an increased rating for pes planus and remanded the issue on appeal for further development.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back disability is secondary to his service-connected foot disability.  The Board notes that the Veteran is service connected for a foot disability which, at various times during the appeal period, has been rated initially as metatarsalgia and most recently as pes planus.  

Upon review of the record, the Board notes a VA treatment record from September 2010 showing that the Veteran contacted his VA primary care provider to report continued problems with back pain and reported that modifications to his footwear helped take pressure off his back.  He then requested modifications to his footwear to help with this and a request for new VA-issued footwear was placed for the Veteran.  The Board therefore finds that there is an indication in the record that the Veteran's VA providers have recognized that his foot disabilities cause increased back pain.  The Board also notes that, as previously noted, during the appeal period the Veteran has been diagnosed with two different service-connected foot disabilities: metatarsalgia and pes planus, which can have differing symptoms and could conceivably have different impacts.  The Board therefore finds that a medical opinion considering the service-connected foot disability, both as metatarsalgia and pes planus, is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The December 2014 Board remand requested an opinion regarding whether the Veteran's low back disability was related to his metatarsalgia.  A VA examination was provided in February 2015 that opined that the Veteran's low back disability was not aggravated by his "service connected foot pain."  The examiner also found no causal relationship between the Veteran's back disability and his "service-connected foot pain."  The June 2017 Board remand found that this examination was inadequate due to insufficient rationale and requested a new VA examination. 

A new VA examination was provided in August 2017, which found degenerative arthritis of the lumbar spine.  The examiner stated that the Veteran's records contained no evidence of back issues while on active duty, that the Veteran worked construction for 17 years and that the Veteran's lumbar disability was less than likely related to service.  The examiner then states that it is unlikely that pes planus would lead to degenerative arthritis of the spine and that it is "likely due to chronic wear and tear to the spine which could have been related to 17 years in the construction industry."  The Board finds that the statement that the Veteran's spine disability "could" be related to construction work is speculative and provides insufficient basis for a nexus opinion.  The rationale is therefore inadequate and a new opinion is required upon remand.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that the examination solely considered the relationship between the Veteran's back disability and pes planus and does not consider metatarsalgia.

Again, there is an indication in the record that the Veteran's service-connected foot disabilities may have aggravated his low back disability.  As there is no adequate medical opinion of record regarding the relationship between both metatarsalgia and pes planus and the Veteran's low back disability, remand is required to provide a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate medical provider, to determine the etiology of any current lumbar spine disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current lumbar spine disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service, to include whether it is likely secondary to the Veteran's service-connected foot disability, to include pes planus and metatarsalgia.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was aggravated by his service connected foot disability, to include pes planus and metatarsalgia.  The examiner is to specifically consider the Veteran's reports of increased back pain due to his insoles for the pes planus.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

2.  The examination report(s) must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


